20-50805-rbk Doc#133 Filed 07/30/21 Entered 07/30/21 10:21:15 Main Document Pg 1 of
                                         4



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

          IN RE:                                        §       CHAPTER 11
                                                        §
          KRISJENN RANCH, LLC, et al                    §       CASE NO. 20-50805-rbk
                                                        §
                                                        §
                 DEBTOR                                 §       (Jointly Administered)

  KRISJENN RANCH, LLC, KRISJENN RANCH LLC, SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC, SERIES PIPELINE ROW’S AGREED MOTION TO RESET
             HEARING ON DEBTORS’ DISCLOSURE STATEMENT

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          KrisJenn Ranch, LLC, KrisJenn Ranch LLC, Series Uvalde Ranch, and KrisJenn Ranch,

  LLC, Series Pipeline Row (collectively, the “Debtors”), the Debtors and Debtors-in-Possession

  in the above captioned case, hereby file this Agreed Motion to Reset Hearing on Debtors’

  Disclosure Statement (the “Motion”) and in support of this Motion, the Debtors respectfully

  represent as follows:


          1.     On April 27, 2020 (the “Petition Date”), Debtors filed a joint voluntary petition for

  relief under Chapter 11 of Title 11 of the United States Code.

          2.     On April 29, 2020, DMA and Borders filed an Amended Motion to Sever or

  Dismiss seeking to split the joint filing into three separate bankruptcy filings [Dkt. No. 22].

          3.     The motion to sever was granted on June 5, 2020—splitting the joint bankruptcy

  filing into the three separate cases [Dkt. No. 47].

          4.     On July 12, 2021, Debtors filed their Consolidated Plan of Reorganization [Dkt.

  No. 123] and Joint Disclosure Statement to Substantively Consolidated Plan of Reorganization

  (“Disclosure Statement”) [Dkt. No. 124] into Cause No. 20-208050-rbk, the primary bankruptcy

  case.

                                                                                                    1
20-50805-rbk Doc#133 Filed 07/30/21 Entered 07/30/21 10:21:15 Main Document Pg 2 of
                                         4



          5.      On July 19, 2021, Debtors filed amended plans of reorganization and disclosure

  statements into debtors’ respective bankruptcy filings at the Court’s request [Dkt. Nos. 129, 130].

          6.      The Court set the hearing on Debtors’ Disclosure Statement for August 4, 2021.

          7.      On July 27, 2021, counsel for the main creditor in this matter—McLeod Oil—

  contacted Debtors’ counsel with substantive concerns regarding Debtors’ Disclosure Statement

  and concerns regarding whether McLeod had sufficient time to respond to the disclosure statement.

          8.      Counsel for both Debtor and McLeod wish to work through McLeod’s concerns

  regarding the disclosure statement.

          9.      For this reason, Debtors believe good cause exists to reset the hearing on Debtors’

  Disclosure Statement by thirty (30) days. Holding a hearing on Debtors’ Disclosure Statement

  prior to Debtors thoroughly understanding and addressing McLeod’s concerns will likely lead to

  additional amendments causing unnecessary expenses to befall Debtors’ estates.

          10.     Based on the above issue, Debtors requests the Court reset the hearing on Debtors’

  Disclosure Statement by thirty (30) days.

          WHEREFORE, Debtors respectfully request that the Court enter an Order resetting the

  hearing on Debtors’ Disclosure Statement for thirty (30) days and grant Debtors all other relief

  they are justly entitled.


  Dated: July 30, 2021




                                                                                                   2
20-50805-rbk Doc#133 Filed 07/30/21 Entered 07/30/21 10:21:15 Main Document Pg 3 of
                                         4



                                                Respectfully submitted,


                                                By:     /s/ Ronald J. Smeberg
                                                        RONALD J. SMEBERG
                                                        State Bar No. 24033967
                                                        THE SMEBERG LAW FIRM, PLLC
                                                        4 Imperial Oaks
                                                        San Antonio, Texas 78248
                                                        210-695-6684 (Tel)
                                                        281-754-4042 (Fax)
                                                        ron@smeberg.com
                                                        ATTORNEY FOR DEBTORS


                               CERTIFICATE OF CONFERENCE

  I hereby certify that on July 29, 2021, I Conferenced with counsel for McLeod Oil, either by
  phone or via email regarding this motion. McLeod Oil is in agreement with this motion.



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 30, 2021, true and correct copies of the foregoing motion will
  be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage
  prepaid, on, all parties listed on the attached Service List.


                                                                   /s/ Ronald J. Smeberg
                                                                   RONALD J. SMEBERG

                                          SERVICE LIST

  DEBTOR                             601 NW Loop 410, Suite 600            606 E Lufkin Ave,
                                     San Antonio, Texas 78216              Lufkin, Texas 75901
  KrisJenn Ranch, LLC
  410 Spyglass Rd                    Internal Revenue Services             Nacogdoches County Tax
  Mc Queeney, TX 78123-3418          Special Procedures Branch             Assessor Collector
                                     300 E. 8th St. STOP 5026 AUS          101 West Main Street
  GOVERNMENT ENTITIES                Austin, TX 78701                      Nacogdoches, Texas 75961
  Office of the UST                  Texas Comptroller of Public           Rusk County
  615 E Houston, Room 533            Account
  PO Box 1539                        Attn: Bankruptcy
                                                                           202 N Main St,
  San Antonio, TX 78295-1539         P.O. Box 149359                       Henderson, Texas 75652
                                     Austin, TX 78714-9359
  U.S. Attorney                                                            Shelby County, Tax Collector
  Attn: Bkcy Division                Angelina County Tax Assessor          200 St. Augustine St.

                                                                                                          3
20-50805-rbk Doc#133 Filed 07/30/21 Entered 07/30/21 10:21:15 Main Document Pg 4 of
                                         4


  Center, Texas 75935            312 W Sabine St
                                 Carthage, TX 75633-2519
  Tenaha ISD Tax Assessor-
  Collector                      C&W Fuels, Inc.
  138 College St                 Po Box 40
  Tenaha, TX 75974-5612          Hondo, TX 78861-0040

  Uvalde Tax Assessor            Davis, Cedillo & Mendoza
  Courthouse Plaza, Box 8        755 E Mulberry Ave Ste 500
  Uvalde, Texas 78801            San Antonio, TX 78212-3135

  NOTICE PARTIES                 Granstaff Gaedke & Edgmon
                                 5535 Fredericksburg Rd Ste 110
  METTAUER LAW FIRM              San Antonio, TX 78229-3553
  c/o April Prince
  403 Nacogdoches St Ste 1       Hopper's Soft Water Service
  Center, TX 75935-3810          120 W Frio St
                                 Uvalde, TX 78801-3602
  Albert, Neely & Kuhlmann
  1600 Oil & Gas Building        Larry Wright
  309 W 7th St                   410 Spyglass Rd
  Fort Worth, TX 76102-6900      Mc Queeney, TX 78123-3418

  Laura L. Worsham               Medina Electric
  JONES, ALLEN & FUQUAY,         2308 18th St.
  LLP                            Po Box 370
  8828 Greenville Ave.           Hondo, TX 78861-0370
  Dallas, Texas 75243
                                 Medina's Pest Control
  Craig Crockett                 1490 S Homestead Rd
  CRAIG M. CROCKETT, PC          Uvalde, TX 78801-7625
   5201 Camp Bowie Blvd. #200
  Fort Worth, Texas 76107        Texas Farm Store
                                 236 E Nopal St
  Christopher S. Johns           Uvalde, TX 78801-5317
  JOHNS &COUNSEL PLLC
  14101 Highway 290 West,        Uvalco Supply
  ste 400A                       2521 E Main St
  Austin, Texas 78737            Uvalde, TX 78801-4940

  Timothy Cleveland              Longbranch Energy
  CLEVELAND|TERRAZAS             c/o DUKE BANISTER
  PLLC                           RICHMOND
  4611 Bee Cave Road, ste 306B   Po Box 175
  Austin, Texas 78746            Fulshear, TX 77441-0175

  SECURED CREIDITORS             DMA Properties, Inc.
                                 896 Walnut Street at US 123
  McLeod Oil, LLC                BYP
  c/o John W. McLeod, Jr.        Seneca, SC 29678
  700 N Wildwood Dr
  Irving, TX 75061-8832

  UNSECURED CREIDITORS

  Bigfoot Energy Services

                                                                               4
